Citation Nr: 1136373	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.

3.  Entitlement to service connection for bilateral pes cavus.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, are as stated on the title page of this decision.

As will be explained below in greater detail, the issues of entitlement to service connection for PTSD, and for an acquired psychiatric disability other than PTSD, to include depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

In an August 2010 submission, the Veteran clearly expressed a desire to withdraw his appeal with respect to the denial of his service connection claims for bilateral pes cavus, a back disability, and diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for bilateral pes cavus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a March 2005 rating decision, the RO denied the Veteran's service connection claims for bilateral pes cavus, a back disability, and diabetes mellitus.  The Veteran perfected a timely appeal on these claims in March 2007.  In statements on a VA Form 9 dated on August 17, 2010, and date-stamped as received by the RO on August 18, 2010, however, prior to the promulgation of a decision in this appeal, the Veteran stated that he was appealing only the denial of his service connection claim for PTSD.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's clearly expressed desire on his August 2010 VA Form 9 to limit his appeal to the denial of service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration with respect to the denial of the claims of service connection for bilateral pes cavus, a back disability, or diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for bilateral pes cavus is dismissed.

Entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination that fully addresses the evidence of record.  

Here, at the Board hearing and in lay statements and medical records, the Veteran has reported the following stressors:  1) racial discrimination; 2) being thrown overboard and being rescued by a Japanese boat; 3) and an assault in May 1964.  Additionally, service treatment records indicate that the Veteran was hospitalized in May 1964 overnight for observation after a fight in which he incurred lacerations of the head.  Other service records records show that the Veteran received non-judicial punishment on multiple occasions during his 4 years of active service.  In December 1961, February, June, August, and November 1962, and in January and April 1963, the Veteran received non-judicial punishment for a variety of offenses, including repeated unauthorized absences from his ship, failure to obey a lawful order (breaking curfew), conduct prejudicial to good order and discipline (sleeping in a bar), and drinking as a minor.  These offenses resulted in multiple periods of restriction and confinement aboard his ship.  The Veteran also received non-judicial punishment in July 1964, approximately 2 months after the alleged in-service physical assault, because he violated Article 86 of the Uniform Code of Military Justice (UCMJ) due to another unauthorized absence from his ship.  His punishment was an oral reprimand and 21 days' restriction aboard his ship.  

Scattered VA medical records provide diagnoses of PTSD but do not indicate upon what basis.  A November 2005 VA PTSD screen was positive.  A December 2005 VA clinician found that the Veteran's reported stressors did not meet the criteria for PTSD.  Depressive disorder was diagnosed.  A September 2006 VA clinician determined that that there was no PTSD diagnosis because the examiner did not detect a genuine disturbance as with most patients with chronic PTSD, that the Veteran appeared to over endorse symptoms, that the entire report was too well-rendered, and that the Veteran provided inconsistent statements.  The VA examiner diagnosed depressive disorder.  A November 2006 VA PTSD screen was negative.  A June 2010 VA examiner determined that a PTSD diagnosis was not appropriate because the Veteran's symptoms did not meet the criteria in terms of number, frequency, or intensity.  The examiner also concluded that depressive disorder was not related to service because the STRs did not suggest anything during service, and there was some question as to the Veteran's self-report.  But a November 2010 private examiner diagnosed PTSD based on, it appears, racial discrimination, being thrown overboard, and an assault.  The examiner noted that the Veteran's story had remained consistent for the last 4 years.  The examiner did not, however, address the findings of other clinicians that the Veteran was not a reliable historian and that a PTSD diagnosis was not warranted.  Accordingly, an examination to reconcile these findings is necessary.

Additionally, special rules apply to the handling of PTSD personal assault claims.  Under these rules, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2011); Patton v. West, 12 Vet. App. 272, 280 (1999).  This has not yet been done in this case.  Accordingly, the Board finds that a remand is required to provide the Veteran with an additional examination and to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he also can provide alternative forms of evidence.  

3.  After any additional records have been associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any psychiatric disability diagnosed, to include both PTSD and non-PTSD psychiatric disabilities.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events, and the Veteran's post-service medical and psychiatric history.

A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and as provided in statements in medical records and at the Board hearing, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault and other incidents, and if so, whether any of his current psychiatric diagnoses, to include PTSD and/or major depressive disorder, are related to the alleged incident(s).  The examiner is also requested to address generally whether PTSD and any other diagnosed psychiatric condition are etiologically related to an event, injury or disease in service.  

The examiner is requested to discuss the November 2010 private medical record diagnosing PTSD based on the Veteran's alleged stressors, the June 2010 VA examination finding that a diagnosis was not warranted, the service records indicating various judicial and non-judicial punishment, the May 1964 service treatment record, the November 2005 VA positive PTSD screen, the December 2005 VA record that found that the Veteran's reported stressors did not meet the criteria for PTSD, the September 2006 VA record that indicated that that there was no PTSD diagnosis, and the November 2006 VA negative PTSD screen.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It also must be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


